Citation Nr: 0609962	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel





INTRODUCTION

The veteran reportedly served on active duty from October 
1901 to September 1907.  He died in April 1955.  The 
appellant seeks recognition as his surviving spouse for the 
purpose of obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in August 2003, a statement of the case was issued in 
January 2004, and a substantive appeal was received in March 
2004.

The appellant requested a hearing at the RO, however, failed 
to appear.



FINDING OF FACT

The appellant and the veteran were never married to each 
other.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.205 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that VA's duties under the law and 
implementing regulations have been substantially fulfilled.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the collective effect of the discussions in the decision, the 
statement of the case, letters sent to the appellant, and 
reports of contact informed her of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the statement of 
the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to death benefits, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for death benefits, but there has been 
no notice of the types of evidence necessary to establish the 
effective date.  Despite any inadequate notice provided to 
the appellant in this regard, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to death 
benefits, any questions as to the appropriate effective date 
to be assigned are rendered moot. 

Moreover, Congress, in enacting VCAA, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  To the 
extent that the law is dispositive in the instant claim, VCAA 
is not applicable.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file includes documents submitted by 
the veteran during his lifetime, a copy of his death 
certificate, and documentation submitted by the appellant.  
Moreover, upon a request by the appellant, a hearing was 
scheduled before the RO.  Hearings were scheduled on five 
separate occasions, however, she did not appear.  
Specifically, she failed to appear for a hearing scheduled in 
July 2004.  Another hearing was scheduled in September 2004, 
however, she requested to reschedule the hearing.  The 
hearing was rescheduled for December 2004, and she failed to 
appear.  Another hearing was scheduled in August 2005, 
however, she requested to reschedule the hearing.  A hearing 
was scheduled in October 2005, however, she failed to appear.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  Moreover, as will be discussed in more detail 
below, the Board finds that some of the documents submitted 
in connection with the claim have been altered.  VA may 
refrain from or discontinue providing assistance in cases 
such as this when a claim is inherently incredible or clearly 
lacks merits.  38 C.F.R. § 3.159(d).

In any event, in the circumstances of this case, a remand to 
have the RO take additional action under the new law and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the appellant 
are to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Criteria & Analysis

The appellant has filed a claim for VA death benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the veteran occurred before or during his service, or after 
his service if certain requirements are met.  38 U.S.C.A. § 
1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50.

The Board notes that the claims folder contains documentation 
submitted by the veteran during his lifetime, his purported 
first wife, and by his son, P.M., upon his death.  From a 
review of the documentation of record, the veteran was 
initially married to F.D.M.  In August 1926, F.D.M. submitted 
documentation claiming half of the veteran's military 
pension.  She claimed that she married the veteran on 
February [redacted], 1886, and that in approximately 1903, he 
deserted her and lived adulterously with another woman.  
Further documentation reflected that the woman's name was 
M.P.  Documentation submitted by the veteran reflects his 
claim that he divorced F.D.M. in 1895, and married M.P. in 
1900.  A December 1922 affidavit completed by the veteran 
reflects that his spouse is M.P., that he is the son of N.I. 
and Q.I., and that his date of birth was January [redacted], 1859.  
Apparently, when the veteran enlisted in 1901, he claimed 
that he was 31 years old, when in fact he was 42 years old, 
and he was attempting to correct the record for VA pension 
purposes.  In December 1927, the Department of Interior, 
Bureau of Pensions, in Washington D.C., determined that the 
veteran deserted F.D.M. in December 1903, and that she was 
entitled to half of his pension.

In March 1929, the veteran filed a claim for increased 
pension.  He reported that he was 68 years old, and that he 
suffered from cataracts of both eyes, rheumatism and weakness 
of body due to advanced age, defective sense of hearing, 
chest and back pain, occasional cough, dizziness, abdominal 
trouble, and chronic constipation.

A February 1954 VA examination reflects physical findings of 
chronic rheumatism and chronic indigestion, and old age.  It 
was also reflected that he was married to M.P.

In May 1955, the veteran's son, P.M., submitted 
correspondence requesting funeral expenses, as the veteran 
had died on April [redacted], 1955.  A Certificate of Death completed 
in May 1955, reflected that the veteran died on April [redacted], 
1955, and the cause of death was senility.  It was reflected 
that he was a widower at the time of his death.  In June 1955 
correspondence from P.M., he stated that M.P. had died on 
March [redacted], 1955, and that he was the son and only surviving 
heir of the veteran.  VA awarded burial benefits to P.M.

The appellant initially filed a claim for VA death benefits 
in January 2003.  She reported that the veteran's date of 
birth was April [redacted], 1874, and that he had active service from 
February 19, 1943, to October 28, 1945 or 1946.  She reported 
that her date of birth was May [redacted], 1920.  She asserted that 
she married the veteran on March [redacted], 1940, and the marriage 
ended upon his death on April [redacted], 1955.  She contended that 
the veteran died due to sickness from ulcers and malaria.  To 
support her claim, the appellant submitted a Certificate of 
Death completed in August 2000 by a Catholic Priest which 
stated that the veteran, V.M., died on April [redacted], 1955, at the 
age of 81, and the cause of death was "vejez ulcer w/ 
malaria."  The appellant also submitted documentation from 
Guerilla Headquarters which reflected that V.M. was sworn 
into service on August 28, 1942.  She also submitted 
documentation from the Philippine Veterans Affairs Office 
which reflects the veteran's name, and a date of birth as 
April [redacted], 1874.  It appears, however, that the original year 
of birth was redacted, and replaced with '1874.'  The 
documentation reflects that V.M. enlisted on February 19, 
1943, and was discharged on October 28, 1945.

In February 2003, the RO issued correspondence to the 
appellant informing her that records reflected that M.P. had 
died on March [redacted], 1955.  

In April 2003, the appellant submitted correspondence, 
stating that M.P. had died on March [redacted], 1954, and that she 
was the youngest sister of M.P., and that she married the 
veteran on May [redacted], 1954.  She submitted her purported marriage 
contract with the veteran, dated in May 1954.  The 
certificate reflects the husband's name of V.M. (purportedly 
the veteran), who was 80 years and 4 months old at the time 
of the purported marriage, and the wife's name of M.F.P. 
(same name as M.P., however "Fe" was included as a middle 
name) who was 34 years and 3 months old at the time of the 
purported marriage.  The documentation reflects that the 
husband's father's name was F.M., and his mother's name was 
J.Y.  The date of marriage was on May [redacted], 1954.  

The appellant submitted a Certificate of Death completed in 
July 2003 by a Catholic Priest, which reflected that M.P. 
died on March [redacted], 1954, of a heart attack.

The Board has reviewed and considered all of the evidence and 
material of record in the claims file.  Based on review of 
the relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence is against the appellant's 
claim for recognition as the veteran's surviving spouse.

In reaching this conclusion, the Board has considered 
arguments and documentation submitted by the appellant, 
however, the Board finds that such evidence is outweighed by 
numerous other items of evidence which show that the veteran 
and the appellant were never married.

Review of the claims file reveals that the veteran was 
married to F.D.M. and M.P., however, the evidence submitted 
by the appellant to support her claim that she was married to 
the appellant conflicts with the other evidence of record.  

Initially, the Board notes that the appellant's original 
application for benefits, filed in January 2003, reflects the 
veteran's period of service as February 1943, to October 1945 
or 1946.  She submitted documentation reflecting a period of 
service of February 19, 1943, to October 28, 1945.  
Documentation on file during the veteran's lifetime does not 
reflect that the veteran served during this time period.  
Documentation reflects that his period of service was from 
October 1901 to September 1907.  Additionally, on her January 
2003 application, the appellant claimed that the veteran's 
date of birth was April [redacted], 1874, however, the veteran, 
during his lifetime, claimed that his date of birth was 
January [redacted], 1859.  The Board notes that if the appellant's 
claimed period of service was to be accepted, then that would 
mean that the veteran enlisted in the military when he was 
approximately 84 years old using the veteran's reported date 
of birth, and using the date of birth provided by the 
appellant, he would have enlisted at the age of approximately 
69 years old.  As noted, a May 1929 examination, performed 
approximately 14 years prior to his claimed enlistment, 
reflected that the veteran was suffering from the following 
disabilities:  cataracts of both eyes, rheumatism and 
weakness of body due to advanced age, defective sense of 
hearing, chest and back pain, occasional cough, dizziness, 
abdominal trouble, and chronic constipation.  Thus, the 
contemporaneous evidence of record provides no support for 
the appellant's claim that the veteran served during World 
War II.

Moreover, on her original claim, the appellant claimed that 
she married the veteran on March [redacted], 1940, however, upon 
being informed by the RO that M.P. had died on March [redacted], 
1955, she reported that M.P. died on March [redacted], 1954, and she 
married the veteran on May [redacted], 1954.  Initially, the Board 
notes that at the time of the veteran's death, P.M. reported, 
in 1955, that M.P. died on March [redacted], 1955.  The evidence 
submitted by the appellant to support her assertion that M.P. 
died in March 1954 is documentation completed in July 2003, 
almost a half century after the death of M.P. and the 
veteran.  Moreover, it is inexplicable that the appellant 
could have misstated the month, date, and year of her own 
claimed marriage to the veteran on her original application, 
only to change it to a date over 14 years later.  

Furthermore, the marriage certificate submitted by the 
appellant to support her assertion that she married the 
veteran on May [redacted], 1954, contains the names of the husband's 
father, F.M., and mother, J.Y., however, this differs from 
names provided by the veteran in a December 1922 affidavit - 
N.I. and Q.I.  Likewise, the marriage certificate reflects 
that the veteran's age was 80 years and 4 months, however, 
based on his reported date of birth, he would have been 95 
years old at that time.  Likewise, the appellant reported on 
her initial application that her date of birth was May [redacted], 
1920, however, this is inconsistent with the report of her 
age of 34 years and 3 months at the time she claims she 
married the veteran.  The Marriage Certificate reflects that 
her date of birth would have been in February 1920, not May 
1920.  

Finally, the death certificate issued in May 1955 reflects 
that he was a widower at the time of his death, and that he 
died of senility.  An August 2000 Certificate of Death 
submitted by the appellant reflects that the veteran died of 
vejez ulcer with malaria.  A VA examination conducted just 
over a year prior to his death, does not reflect any such 
diseases.

Based on the discussion hereinabove, the Board concludes that 
the documentation submitted by the appellant to support her 
claim of a valid marriage to the veteran is entitlement to no 
probative weight, as it is apparent that she has provided 
conflicting, inconsistent, and contradictory information in 
her initial claim and subsequent filings, and it further 
appears that some documents have been altered.  The 
documentation is inherently incredible and accorded no value 
in determining whether the appellant is the veteran's 
surviving spouse.  The Board finds that the preponderance of 
the evidence indicates that the appellant was never married 
to the veteran.  The claims files contain numerous 
contemporaneous documents from the early 1900s which reflect 
that the veteran was married to two women, and neither was 
the appellant.  Those contemporaneous documents which show 
that the veteran was never married to the appellant have much 
greater credibility than statements submitted many years 
later in support of a claim for monetary benefits.  
Accordingly, the Board concludes that the requirements for 
recognition of the appellant as the surviving spouse of the 
veteran are not met.

Without any evidence that the veteran and the claimant were 
ever married, as defined by 38 C.F.R. § 3.1(j), at any point 
in their lives, the claimant is not entitlement to status as 
the surviving spouse of the veteran.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


